DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "of the lean side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination over the prior art Claim 10 will be construed as “to a lean side”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2, 5-6, and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Sawamoto (JPH0281942A).
Regarding Claim 1, Sawamoto discloses “:To perform a stable combustion control and to improve its accuracy by calculating a graphic mean effective pressure being based on a combustion pressure and a crank angle while averaging this graphic mean effective pressure by a predetermined number of times in accordance with the operative condition of an engine.” (Abstract), “It is to be noted that reference numeral 38 denotes a memory which is composed of a RAM for temporarily storing data or the like during the calculation of the CPU 36, a ROM storing operation procedures and various data in advance, and the like. Next, the operation will be described. FIG. 6 is a flowchart showing a combustion control program, which is executed once at predetermined time intervals. This control is an example of controlling the air-fuel ratio to a lean limit based on the dispersion value of the indicated mean effective pressure Pi.” (Page 2), and “. Next, the standard deviation σPi of Pi is calculated by the following equation 0 in Pl 6, and then the optimal comparison value S / L is obtained from N and Tp according to the operating condition in Pl 7. This is obtained from a map of S / I- by lookup, for example. In PIll, the value σP i / P i obtained by dividing the standard deviation σPi of Pi by the average value Pi is compared with the comparison value S / L. When following the YES branch, it is judged that the Pi fluctuation is too large and the combustion state is unstable and at Pl 9, the air-fuel ratio correction coefficient α is increased by Δα in accordance with the following expression (2) to correct the air-fuel ratio to rich to perform the correction to the PHI move on. α ← α + Δα” (Page 4).  Additionally, when the fluctuation is less than or equal to a predetermined threshold (Fig. 8, P34) the air-fuel ratio correction coefficient α is decreased by Δα (Fig. 8, P20) to correct the air-fuel ratio to lean.
Therefore Sawamoto teaches: A control device  (Page 3, “The control unit 30 has functions as calculation means and control means, and is mainly composed of a microcomputer. “) for an internal combustion engine which injects fuel (Fig. 2, injector 8) in a cylinder (Fig. 2, a single combustion cylinder of the multi-cylinder engine is shown downstream of injector 8), comprising: a determination unit (Fig. 5, control unit 30) which determines a target air-fuel ratio (Fig. 8, P19, P20) of the internal combustion engine based on a difference in indicated mean effective pressure from a previous combustion cycle (Fig. 8, P33, ΔPi); and an air-fuel ratio control unit  (Fig. 3, control unit 30) which controls an air-fuel ratio of the internal combustion engine to be the target air-fuel ratio (Fig. 8, P19, P20) determined by the determination unit.

Regarding Clam 2, Sawamoto further teaches: wherein the determination unit shifts the target air-fuel ratio to a rich side  (Fig. 8, P19) when the difference exceeds a second setting value (Fig. 8, P34)

Regarding Claim 5, Sawamoto further teaches: wherein the difference is a difference in indicated mean effective pressure from an immediately preceding combustion cycle (Fig. 8, P33; ΔPi; see also page 241, RH Column, line 5 of original foreign language publication).

Regarding Claim 6, Sawamoto further teaches: wherein the determination unit determines the target air-fuel ratio  (Fig. 8, P19, P20) based on the difference in the indicated mean effective pressure from the previous combustion cycle (Fig. 8, P33; ΔPi; see also page 241, RH Column, line 5 of original foreign language publication).

Regarding Claim 11, Sawamoto teaches A method  (Fig. 8) for controlling an internal combustion engine which injects fuel (Fig. 2, injector 8) in a cylinder (Fig. 2, a single combustion cylinder of the multi-cylinder engine is shown downstream of injector 8), comprising: determining a target air-fuel ratio (Fig. 8, P19, P20) of the internal combustion engine based on a difference in indicated mean effective pressure from a previous combustion cycle (Fig. 8, P33, ΔPi); and performing control such that an air-fuel ratio of the internal combustion engine becomes the target air-fuel ratio determined by the determination unit. (Fig. 8, P19, P20)

Claim(s) 1-3, 6, and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Hata et al. (JPS5909737A).
Regarding Claim 1, Hata discloses: “:To control the air-fuel ratio at the optimum point at all times by a method wherein crank angle positions, at each of which the pressure in each cylinder becomes maximum, are obtained, and if an obtained position is out of the range predetermined by the upper and lower limit values, the amount of fuel supplied to the cylinder is adjusted in proportion to the number of times that the positions fall out of said range...The engine is judged whether the running of the engine is stable or unstable and the air-fuel ratio is rich or lean from said positions thetapmax and said 
Hata teaches: A control device (“The electronic control system includes, in the control unit 22 (FIG. 2)”) for an internal combustion engine which injects fuel (Fig. 2, injector 10) in a cylinder (Fig. 2, cylinder 7) , comprising: a determination unit  control unit 22 (FIG. 2) which determines a target air-fuel ratio (“In other words, the fuel amount TA adjusted according to the frequency at which θpmax is out of the predetermined range is applied to each cylinder to control the air-fuel ratio (effect of the invention).”; ¶0001) of the internal combustion engine based on a variation in crank angle in a relatively small number of combustion cycles (“The angular position θpmax is measured and compared with a predetermined value (1 for the lower limit and 2 for the upper limit I).”; ¶0001; (“during a predetermined measurement period (for example, 24 rotations)”; ¶0001.); and an air-fuel ratio control unit  (Fig. 2, control unit 22) which controls an air-fuel ratio of the internal combustion engine to be the target air-fuel ratio determined by the determination unit. (Fig. 18-19; “FIG. 18, step 611), and it is determined whether θpmax is within the range of a predetermined value (step 65). If 0θpmax is smaller than the lower limit value 1＼1, The fuel supply amount is reduced by one step (step 00), and the lower limit sono rank is increased by one (step 07). If θpmax is equal to the upper limit value よ り 大 き い (greater than 2, the fuel 4 ′ · 1 supply −117 is increased by one step (step () 8), and the counter is increased by one for − (step 69).”; ¶0001 page 4, approx. line 39+). In other words, if the location of the maximum cylinder pressure (i.e. crank angle) is less than the lower limit value than the fuel supply amount is reduced, (i.e. resulting in a leaner target air/fuel ratio for subsequent combustion cycle), if the location of the maximum cylinder pressure (i.e. crank angle) is greater than the upper limit value than the fuel supply amount is 

Regarding Claim 2, Hata further teaches: wherein the determination unit shifts the target air-fuel ratio to a rich side when the variation exceeds a first setting value (Fig. 18-19, ΘpMax > K2; Step 65 followed by 68).

Regarding Claim 3, Hata further teaches: wherein the determination unit shifts the target air-fuel ratio to a lean side when the variation is equal to or less than a third setting value (Fig. 18-19, ΘpMax < K2; step 65 followed by step 66-67)

Regarding Claim 6, Hata further teaches: wherein the determination unit determines the target air-fuel ratio based on the variation in the crank angle in the relatively small number of combustion cycles (“during a predetermined measurement period (for example, 24 rotations)”; ¶0001.)

Regarding Claim 11, A method (Fig. 18-19) for controlling an internal combustion engine which injects fuel  (Fig. 2, injector 10) in a cylinder (Fig. 2, cylinder 7), comprising: determining a target air-fuel ratio  (“In other words, the fuel amount TA adjusted according to the frequency at which θpmax is out of the predetermined range is applied to each cylinder to control the air-fuel ratio (effect of the invention).”; ¶0001) of the internal combustion engine based on a variation in crank angle in a relatively small number of combustion cycles (“The angular position θpmax is measured and compared with a predetermined value (1 for the lower limit and 2 for the upper limit I).”; ¶0001; (“during a predetermined measurement period (for example, 24 rotations)”; ¶0001.); and performing control such that an air-fuel ratio of the internal combustion engine becomes the target air-fuel ratio determined by the determination unit. (Fig. 18-19; “FIG. 18, step 611), and it is determined whether θpmax is within the range of a predetermined value (step 65). If 0θpmax is smaller than the lower limit value 1＼1, The fuel supply amount is reduced by one step (step 00), and the lower limit sono rank is increased by one (step 07). If θpmax is equal to the upper limit value よ り 大 き い (greater than 2, the fuel 4 ′ · 1 supply −117 is increased by one step (step () 8), and the counter is increased by one for − (step 69).”; ¶0001 page 4, approx. line 39+). In other words, if the location of the maximum cylinder pressure (i.e. crank angle) is less than the lower limit value than the fuel supply amount is reduced, (i.e. resulting in a leaner target air/fuel ratio for subsequent combustion cycle), if the location of the maximum cylinder pressure (i.e. crank angle) is greater than the upper limit value than the fuel supply amount is increased (i.e. resulting in a richer target air/fuel ratio for subsequent combustion cycle).  See Fig. 19, steps 65-69.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (JPS5909737A) in view of Ikeura et al. (JPS58005628A).
Regarding Claim 4, Hata teaches all the elements of Claim 1 as indicated above.  Hata determines a target air-fuel ratio based on a variation in crank angle in a relatively wherein the variation is a standard deviation of the crank angle when an in-cylinder pressure is maximum in the relatively small number of combustion cycles.
Ikeura, similarly to Hata, discloses “To measure the combustion stability of the engine definitely, by measuring crank angles where the internal pressure of the combustion chamber of the engine becomes the maximum a plurality of times and computing the ninimum and maximum value of the angles.” (Abstract) and further teaches: A standard deviation computing circuit 7 receives the outputs of a crank angle detector 5 and a combustion pressure measuring device 6 and computes the variance and the standard deviation of the crank angle θPmax when the combustion pressure is the maximum from combustion cycles of several times. Under the state the combustion of the engine is stable, the pressure variation in every cycle is small, and the combustion pressure shows the maximum value at the approximately constant crank angle θpmax.” (Constitution, Pages 1-2); and “Based on the outputs of the crank angle detector 5 and the combustion pressure measuring device 6, the standard deviation calculation WIr 7 measures the crank angle at which the internal pressure of the combustion chamber takes a maximum value plural times, and calculates the average value and the variance Ie, the standard deviation value, and the output circuit 8 generates an output corresponding to this standard deviation. It should be noted that the standard deviation calculating circuit 7 may be configured using a microprocessor.” (¶0001) and “As described above, the present invention detects the burst 2 / angle (θpmax) at the maximum combustion pressure at every several combustion cycles and calculates the standard deviation / distribution Respond to width So that it is possible to obtain the effect that the stability of the institution can be accurately measured with a uniform standard regardless of sensory evaluation.” (¶0001; last 5 lines).
wherein the variation is a standard deviation of the crank angle when an in-cylinder pressure is maximum in the relatively small number of combustion cycles (¶0001 above) “So that it is possible to obtain the effect that the stability of the institution can be accurately measured with a uniform standard regardless of sensory evaluation.”
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the combustion stability measuring system of Hata to incorporate the teachings of Ikeura to include wherein the variation is a standard deviation of the crank angle when an in-cylinder pressure is maximum in the relatively small number of combustion cycles (¶0001 above) “So that it is possible to obtain the effect that the stability of the institution can be accurately measured with a uniform standard regardless of sensory evaluation.”.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (JPS5909737A) in view of Sawamoto (JPH0281942A).
Regarding Claim 7, Hata teaches all the elements of Claim 2 as indicated above.  Therefore it is understood that Hata discloses wherein the determination unit shifts the target air-fuel ratio to a rich side when the variation exceeds a first setting value (Fig. 18-19, ΘpMax > K2; Step 65 followed by 68).
Hata does not explicitly teach wherein the determination unit shifts the target air-fuel ratio to a rich side when the variation exceeds a first setting value and the difference  exceeds a second setting value 
Sawamoto teaches a determination unit configured to shift the target air-fuel ratio to a rich side when the difference (Fig. 8, P33, ΔPi) exceeds a setting value (Fig. 8, P34) in order “to perform a stable combustion control and to improve its accuracy.” (Page 2)
In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include the wherein the determination unit shifts the target air-fuel ratio to a rich side when the variation exceeds a first setting value and the difference  exceeds a second setting value by (A) Combining prior art elements according to known methods to yield predictable results as taught by Sawamoto into the teachings of Hata because it does no more than yield predictable results of providing stable combustion control and improving the accuracy of stable combustion control since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (JPS5909737A) in view of Minowa et al. (U.S. 5660157).
Regarding Claim 8, Hata teaches all the elements of Claim 2 as indicated above.  Hata does not explicitly teach: wherein the determination unit determines a correction amount of the target air-fuel ratio according to an accelerator opening of the internal combustion engine.
Minowa discloses “It is an object of the present invention to provide a method and apparatus for controlling output torque of a lean burn internal combustion engine which takes into account the above-mentioned aging, does not increase the fuel cost, furthers the objective of reducing poisonous components of exhaust gas, and improves the operational performance, without causing an abrupt change of torque, even when the air fuel ratio is changed.” (Col. 1 line 52+).  Specifically, Minowa teaches: wherein the determination unit determines a correction amount of the target air-fuel ratio according to an accelerator opening of the internal combustion engine (“To achieve the above object, the present invention includes a target air fuel ratio data calculating unit which calculates target air fuel ratio data for a lean burn internal combustion engine based on the intake amount, the depression angle of an accelerator pedal and rotational velocity of the engine; a torque detecting device for detecting an output torque showing an operational state of the engine..” (Col. 1 line 60+) in order to control the output torque of a lean burn internal combustion engine that takes into 
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the combustion stability measuring system of Hata to incorporate the teachings of Minowa to include wherein the determination unit determines a correction amount of the target air-fuel ratio according to an accelerator opening of the internal combustion engine in order to control the output torque of a lean burn internal combustion engine that takes into account aging, does not increase the fuel cost, reduces output of poisonous exhaust gas, improves engine operational performance, and does not cause an abrupt change of torque when the air fuel ratio is changed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (JPS5909737A) in view of Okazaki et al. (U.S. 2012/0004828A1).
Regarding Claim 9, Hata teaches all the elements of Claim 2 as indicated above but does not explicitly teach: wherein the determination unit determines a correction amount of the target air-fuel ratio according to an EGR opening degree of the internal combustion engine. 
corrected so that the effect of the H.sub.2 concentration changing due to a change in the opening degree of the EGR valve 24 is made smaller” (¶0125).

Okazaki teaches: wherein the determination unit determines a correction amount of the target air-fuel ratio according to an EGR opening degree of the internal combustion engine (“Furthermore, in the first embodiment according to the present invention, the target air-fuel ratio is controlled in accordance with the opening degree of the EGR valve 24.”; ¶0122 and “Summarizing the above, if the opening degree of the EGR valve 24 is made larger, the deviation which occurs in the air-fuel ratio sensor 22 will become smaller. Conversely speaking, if the opening degree of the EGR valve 24 is made smaller, the deviation in the air-fuel ratio sensor 22 will become larger. Here, in the present embodiment, as the opening degree of the EGR valve 24 becomes smaller, the target air-fuel ratio is set to the rich side. Therefore, even if the opening degree of the EGR valve 24 is made smaller and the output value of the air-fuel ratio sensor 22 deviates to the rich side, the target air-fuel ratio is set to the rich side by that amount, so as a result, the air-fuel ratio of the exhaust gas is F/B controlled to become the actual target air-fuel ratio (that is, stoichiometric air-fuel ratio). That is, according to the present embodiment, the target air-fuel ratio is corrected by exactly the amount of the deviation occurring in the output value of the air-fuel ratio sensor 22 due to the opening degree of the EGR valve 24 being made smaller, whereby the deviation occurring in the output value of the air-fuel ratio sensor 22 is compensated for. In other words, in the present embodiment, it can be said that a parameter relating to operation of the internal combustion engine, that is, the target air-fuel ratio is corrected so that the effect of the H.sub.2 concentration changing due to a change in the opening degree of the EGR valve 24 is made smaller.”; ¶0124-¶0125) in order that “a parameter relating to operation of the internal combustion engine, that is, the target air-fuel ratio is corrected so that the effect of the H.sub.2 concentration changing due to a change in the opening degree of the EGR valve 24 is made smaller” (¶0125).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the combustion stability measuring system of Hata to incorporate the teachings of Minowa to include wherein the determination unit determines a correction amount of the target air-fuel ratio according to an EGR opening degree of the internal combustion engine in order that “a parameter relating to operation of the internal combustion engine, that is, the target air-fuel ratio is


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (JPS5909737A) in view of Minowa et al. (U.S. 5660157) in further view of Gertiser (U.S. 4509484).
Regarding Claim 10, the combination of Hata and Minowa teaches all the elements of Claim 8 as indicated above.  However, Hata does not explicitly teach: wherein the determination unit sets a transition period of the rich side to be shorter than a transition period to a lean side.
Gertiser discloses “The air/fuel ratio of the mixture supplied to an internal combustion engine is controlled to a lean limit resulting in a maximum engine operating roughness at one level during off-idle operation and a higher level during idle conditions. Roughness is detected by comparing the minimum engine speed attained during each cylinder combustion cycle to the average of the minimum speeds.” (abstract)
Specifically, Gertiser teaches: wherein the determination unit sets a transition period of the rich side to be shorter than a transition period to a lean side (“ In general, the air/fuel ratio of an internal combustion engine is continually ramped in the lean direction at a slow rate while the engine roughness is being monitored. When the engine roughness resulting from the leaned air/fuel ratio attains a predetermined maximum, the air/fuel ratio is stepped in the rich direction and thereafter ramped in the rich direction at a rapid rate. When the maximum roughness level is no longer detected, the air/fuel ratio is again ramped in the lean direction at the slow rate. In this manner, the air/fuel ratio is maintained substantially at the lean limit producing the maximum desired engine roughness. At idle where the internal combustion engine inherently operates at a while yet retaining the benefits of the lean air/fuel ratio controller in maximizing fuel economy.” (Col. 2 line 58+).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the combustion stability measuring system of Hata to incorporate the teachings of Gertiser to include wherein the determination unit sets a transition period of the rich side to be shorter than a transition period to a lean side in order that “the air/fuel ratio is maintained substantially at the lean limit producing the maximum desired engine roughness while yet retaining the benefits of the lean air/fuel ratio controller in maximizing fuel economy”.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Dyne (U.S. 5067460) discloses “System for controlling a spark ignition engine to maximize fuel efficiency over its entire range of operating conditions. The system includes apparatus for controlling the amount of fuel delivered to the engine and apparatus for measuring the internal cylinder pressure in at least one cylinder of the engine. Apparatus is provided for estimating the air mass entering the engine and computing apparatus calculates the engine efficiency from the amount of fuel delivered, the internal cylinder pressure and the estimated air mass entering the engine.” (Abstract); and “From measured cylinder pressure, the indicated mean effective pressure (IMEP) can be derived. This parameter is a measure of the average internal cylinder pressure that is applied to the piston to generate torque. It is an accurate torque 

/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747